Title: From John Adams to Jonathan Mason, Jr., 7 November 1820
From: Adams, John
To: Mason, Jonathan, Jr.



Dear Sir
Montezillo November 7—1820

I thank you most sincerely for your very kind and friendly letter—
The general approbation which has been expressed of my resurrection to public view has been a sincere gratification to me—though I very much fear I shall disgrace myself and my Constituents; But if I do, it will be for want of Understanding, and not of integrity—
The Prayers of Winslow and Cleverly, and Veazey are no suprize to me, These I did not hear, but I have often had the pleasure of being pelted from the Pulpit in Foreign Countries, as well as in my own when I was present and hit by every Stone—I was once at the English Congregation in Utrecht and heard Parson Brown pray most devoutly for the King and Queen, Prince of Wales, and all the Royal Family, Parliament and Nation of Great Britain for their Triumphant success in their Righteous Wars against the Rebellious Colonies in America—That their Arms might be victorious and that the Rebels and Rebellion might soon be compeled to hide their Heads in Shame—Sunday as it was and Sacred as the Place I was wicked enough to laugh inwardly because I recollected a pritty Fable invented in France while I was there St Gabriel and St Michael upon some occasion Condecended to look over the Battlements of Heaven down upon this little Ball of Earth—Gabriel perceiving a thick Fog arisesing from the Surface of our Ground, asked what mist is that, Michael answered this is the Prayers of the English Ascending for success in their Wars against the Colonies Poh! says Gabriel, and that Poh!!! dissipated all the vapours, and purified the Air as clear as Crystal—Parson Brown ought to have prayed that the Rebellion of the King and his Ministry, and the Parliament, and Nation, and Army, and Navy of Great Britain against the Colonies might be defeated for they were all in Rebellion not only against the Rights and Constitution of the Colonies but also against the Constitution of Great Britain and Essential rights of Mankind—In that Cease his Prayers would be have been heard and granted—
But to come to something more serious—
I am deeply affected with your kindness, in inviting me to your House—In your Family I am sure I should be as happy as my Nature and State can bear, I thank you most sincerely—But I have long since promised Mr Cruft in Pearl Street to take my Residence in his Family, and he has made arrangements accordingly—my kind regards to every member of your Family—
You did your duty in Congress with perfect integrity, and you cannot much regret, your retirement & Journey of five hundred Miles twice a year; and an absence of Six Months from your family and Friends, and affairs cannot be a desirable object to you, any more than to me—Your Sincere friend, and / most humble Servant
John Adams